Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2382

                          DOROTHY LAFORTUNE,

                        Plaintiff, Appellant,

                                     v.

                    CITY OF BIDDEFORD, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]



                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     Dorothy Lafortune on brief pro se.
     Keith R. Jacques, Aaron P. Burns and Smith Elliott Smith &
Garmey, on brief for appellees.



                             July 22, 2005
            Per Curiam. Dorothy Lafortune brought this action against

the City of Biddeford, Maine, and its former mayor, Donna Dion,

claiming First Amendment and due process violations arising from

two City Council orders (Order #2001.80 and Order #2001.94) which

prohibited the rebroadcast of her television program on Biddeford's

public access cable television channel and suspended her right to

use the Biddeford public access television facilities.               She also

claimed that City Council Order #2001.94 constituted an unlawful

bill of attainder and sought direct review of Order #2001.80 under

Rule 80B of the Maine Rules of Civil Procedure.

            In December 2002, the district court dismissed the action

as moot after the City imposed a moratorium on public access

programming.      Lafortune appealed that ruling and we remanded for

further   proceedings     in    the   district   court,    concluding    that

defendants had failed to make a showing sufficient to meet their

burden of demonstrating that the challenged conduct would not

recur. The district court subsequently granted summary judgment to

Lafortune    on   her   prior   restraint   claim,   and   granted    summary

judgment to defendants on the bill of attainder and due process

claims.     The Rule 80B claim was dismissed as moot after the City

Council rescinded the order in issue.

            Lafortune now appeals the district court's grant of

summary judgment to defendants and its dismissal of her Rule 80B

claim.    She also challenges the district court's denial of her


                                      -2-
post-remand request to amend her complaint.     Substantially for the

reasons relied upon by the district court, we affirm.

          Lafortune devotes much of her appellate brief to the

merits of the claims she sought to add to her complaint after

remand.   Since the district court denied leave to amend the

complaint, the merits of those additional claims are not properly

before us and we decline to address them now.    Further, we conclude

that the district court did not err in denying Lafortune's request

to amend her complaint.   See Watson IV v. Deaconess Waltham Hosp.,

298 F.3d 102, 109 (1st Cir. 2002) (where dispositive motion is

pending and party seeks leave to amend the complaint, "the proposed

amendment must be not only theoretically viable but also solidly

grounded in the record [and] . . . supported by substantial

evidence.") (citing Hatch v. Dept. for Children, Youth and Their

Families, 274 F.3d 12, 19 (1st Cir. 2001)).       Lafortune fails to

offer substantial evidence that the additional claims she would

have inserted in the amended complaint have merit, and they are

based on an entirely new set of facts and legal theories.         In

addition, Lafortune indicated that she wished to seek damages

although the operative complaint had requested only injunctive

relief. Thus, the district court in its discretion could properly

deny her request to amend.

          With respect to the issues raised on summary judgment, we

agree that the City Council's rescission of Order #2001.80 rendered


                                -3-
Lafortune's Rule 80B appeal moot.           See Steir v. Girl Scouts of the

USA, 383 F.3d 7, 15 (1st Cir. 2004); Tenoco Oil Co. v. Department

of Consumer Affairs, 876 F.2d 1013, 1019-20 (1st Cir. 1989).

Further, to the extent Lafortune challenges the district court's

determination that City Council Order #2001.94 did not constitute

a bill of attainder, we also agree that Lafortune failed to

demonstrate that the order was equivalent to a legislative act.

Accordingly, defendants were entitled to summary judgment on the

claim.   See    Little v. City of N.          Miami, 805 F.2d 962, 966-67

(11th Cir. 1986).

          In    addition,    we   conclude      that   the   district   court

correctly found that Lafortune's procedural due process claim is

barred by the Parratt-Hudson doctrine, which "shields a public

entity from a federal due process claim where the denial of process

was caused by the random and unauthorized conduct of government

officials and where the state has provided adequate postdeprivation

remedies to correct the official's random and unauthorized acts."

Hadfield v. McDonough, 407 F.3d 11, 15 (1st Cir. 2005).                    The

essence of Lafortune's due process claim is that the City Council

proceeding in issue was undertaken without authority and that

defendants     failed   to   follow     the    procedure     established    in

Biddeford's Cable Television Ordinance.            Accordingly, it appears

that the acts complained of fit the definition of "random and

unauthorized." See O'Neill v. Baker, 210 F.3d 41, 50 (1st Cir.


                                      -4-
2000).   Lafortune also failed to show that postdeprivation review

under Me. R. Civ. P. 80B was inadequate or unavailable.

           With regard to Lafortune's substantive due process claim,

we agree that the challenged conduct did not meet the threshold for

establishing the requisite abuse of government power.     See Nestor

Colon Medina & Sucesores, Inc. v. Custodio, 964 F.2d 32, 45 (1st

Cir. 1992); Chiplin Enterprises, Inc. v. City of Lebanon, 712 F.2d

1524, 1528 (1st Cir. 1983).

           We have considered Lafortune's remaining arguments and

find them to be lacking in merit.     Finally, we note that Lafortune

has submitted a "Motion for Suspension of Rules," in which she

requests leave to remove an action pending in the Maine state court

directly to this court.     We lack jurisdiction to grant such a

request.   See 28 U.S.C. §§ 1291, 1292.     The motion is denied and

the judgment of the district court is affirmed.




                                -5-